STATE OF VERMONT

                       ENVIRONMENTAL COURT

         In re: Appeals of Marc     }
         and Susan Wood             } Docket Nos. 37-2-00
                                    } Vtec and 102-5-00
                                    } Vtec
                                    }

                              Entry Order

The Town of Hartford is represented in this matter by William F. Ellis;
Appellant Marc Wood has appeared and represents himself.

As found in an earlier decision in a related case in Windsor Superior
Court, Defendants own a small and steeply-sloping parcel of property
bounded by Vermont Route 14 on the north, High Bridge on the east,
and which appears to be bounded by Ferryboat Crossing (Alber Drive)
on the south. The property at the northerly (Route 14) boundary is at
approximately elevation 400 feet above sea level; the property at the
southerly Ferryboat Crossing (Alber Drive) boundary is at
approximately 360 feet above sea level. The Town= s right-of-way for
another roadway, West Mill Hill Road, cuts across the lower southerly
portion of Defendants= property from the southeast to the southwest.
Defendants proposed two alternative1 projects for the property, to
construct a diner, private club, and retail space on the property. Both
projects involve substantial site work to build up the site to create a
larger flat buildable area at the upper (Route 14) level.

The Phase II project proposed only to build the site up northerly of the
Town= s West Mill Hill Road right-of-way, with parking spaces at the
lower level within the West Mill Hill right-of-way, and a stairway up to
the upper level where the buildings and additional parking would be
located. The Phase III project proposed to build the site up within the
Town= s West Mill Hill Road right-of-way, with all buildings and parking
to be located at the upper level.

In Docket No. 37-2-00 Vtec, Appellants appealed from a decision of
the Planning Commission regarding site plan approval of the > Phase
III= project. In Docket No. 102-5-00 Vtec, Appellants appealed from
the ZBA= s decision to uphold the Zoning Administrator= s denial of a
building permit for Phase III of the project. Both these appeals were
put on hold in Environmental Court pending resolution of the other two
Environmental Court cases relating to Phase II (Docket Nos. 72-3-00
Vtec and 91-5-00 Vtec), and pending resolution of one of the two civil
cases in Superior Court: Docket No. 150-4-00 Wrcv (the other is
Docket No. 219-5-00 Vtec).

We ruled on summary judgment in favor of the Town in Docket No.
150-4-00 Wrcv, and denied the motion for reconsideration of that
order. The appeal of that ruling was dismissed as untimely. The Phase
III project may have become moot when the appeal of that order was
dismissed.

Accordingly, with regard to the two above-captioned cases involving
Phase III, on or before October 4, 2001, the parties shall file a brief
statement with the Environmental Court stating their intentions
regarding Phase III in light of the final decision on the merits of Docket
No. 150-4-00 Wrcv and in light of the other orders issued today, and
in particular whether the Phase III cases may be dismissed as moot.
Failure to file the required statement may result in the dismissal of
these appeals without further notice thereafter.

Please be advised that this decision and order is one of five orders
issued today in the six related cases, disposing of all pending matters.

Dated at Barre, Vermont, this 21st day of September, 2001.




___________________
Merideth Wright
Environmental Judge



                                Footnotes
1.
      The project has two alternative versions, which are called „Phase
II‟ and „Phase III.‟ Despite use of the term “phase,” these are not
successive stages of a single project, but are rather alternative
designs. That is, if „Phase II‟ is approved and built, „Phase III‟ will not
be approved and built (and vice versa).